        Case 6:19-cv-00527-ADA Document 15-1 Filed 11/26/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                    Waco Division




SYNKLOUD TECHNOLOGIES, LLC,

                Plaintiff,

       v.                                            Case No. 6:19-cv-00527-ADA

ADOBE, INC.,

                Defendant.




  ORDER GRANTING DEFENDANT ADOBE, INC.’S MOTION TO TRANSFER VENUE
   TO THE NORTHERN DISTRICT OF CALIFORNIA PURSUANT TO 28 U.S.C. §1404


       Before the Court is Defendant Adobe, Inc.’s Motion to Transfer Venue to the Northern

District of California Pursuant to 28 U.S.C. §1404. Upon consideration of the motion, response,

and being otherwise advised in the premises, the Court is of the opinion that the Defendant

Adobe, Inc.’s Motion to Transfer Venue should be and hereby is GRANTED.

       It is therefore ORDERED AND ADJUDGED that:

            1. Defendant’s Motion to Transfer Venue to the Northern District of California

               Pursuant to 28 U.S.C. §1404 is granted.

            2. The Clerk of the Court shall transfer this case to the United States District Court

               for the Northern District of California for all further proceedings.

            3. After transfer, the Clerk shall close this case.
       Case 6:19-cv-00527-ADA Document 15-1 Filed 11/26/19 Page 2 of 2




SIGNED this ________ day of ______________ 2019.




                                             ____________________________
                                             ALAN D. ALBRIGHT
                                             UNITED STATES DISTRICT JUDGE




                                         2
